Mr. Justice Leech delivered the opinion of the court: The claimants, Frank McCormick and his wife, Elizabeth McCormick, in 1920 purchased a two and one-half acre tract at the junction of the Illinois Traction System with the Edwardsville-St. Louis Boad. The place was desirable and adaptable as a small country residence and the claimants built a porch on the five room frame house, built two chicken houses, a garage and greatly improved the premises at this time. The premises were fronted for a distance of 264 feet hy a concrete road known as Route No. 4. The State of Illinois through the Department of Public Works and Buildings, Division of Highways, in order to secure a separation of grades, constructed an over-head bridge, thereby raising the road twenty-five (25) feet over the tracks of the Illinois Traction System, and constructed an approach on either side of the bridge, consisting of earth embankments, that said embankment extended entirely in front of the claimant’s premises and being about 18 to 20 feet high in front of claimant’s house. The claimants further represent that because of the location and construction of said earthen embankment. immediately in front of the premises, that the premises and buildings are less desirable, less healthful and less valuable as a home and residence and that the fair cash market value of said premises has been depreciated in the sum of Twenty-five Hundred ($2,500.00). The Attorney General files his statement stating that the claimants have made a fair presentation of the facts, and there appears to be no question but Avhat claimants are entitled to damages. The court, therefore, allows the claim in the sum of Twenty-five Hundred Dollars ($2,500.00).